DETAILED ACTION
Election/Restrictions
Applicant’s election of group I, claims 1-10 in the reply filed on 6/16/22 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 11-30 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/16/22.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-55 of U.S. Patent No. 11133118.  Although the claims at issue are not identical, they are not patentably distinct from each other because current claims 1-10 would anticipate claims 1-55 of US Patent 11133118.
Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 11328833.  Although the claims at issue are not identical, they are not patentably distinct from each other because current claims 1-10 would anticipate claims 1-30 of US Patent 11328833.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1-3, 5, and 7-9 are rejected under pre-AIA  35 U.S.C. 102b as being anticipated by David et al (US Publication 20100165276).
a.	As to claims 1-3 David et al disclose nanostructured articles that are useful as antireflective articles (1).  The nanostructured article can be a glass substrate, window, an OLED or a photovoltaic device (paragraph 46).  The coating of the nanostructured layer can be 1-4 microns, therefore the feature of the pattern layer is less than 5 microns.  The patterned layer is formed form a plurality of nanoparticles having a size of less than 100 nanometers preferable 5nm, with a binder.  The nanostructured article can further have additional layers such as thin film layers (paragraph 99) (thin film layers will read on applicant’s atomic layer deposition).  This deposited thin film layers can reduce the porosity of the patterned layer.

b.	As to claim 5, the patterned layer can be adapted to manipulate electromagnetic radiation.  

c.	As to claims 7 and 8, the patterned layer is substantially optically transparent at least 90% as seen in the table and the substrate is a glass substrate which is optically transparent.

d.	As to claim 9, David discloses that the aspect ratio of height to width is about 5:1 (paragraph 44).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 4, 6, and 10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over David et al (US Publication 20100165276).
a.	David anticipates claim 1 for the reasons noted above, however are silent to the amount of nanoparticles being greater than 70wt%.
	While David discloses that the nanoparticles can be present in an amount of about 60%, it would have been obvious to one of ordinary skill to have modified David and used 70% of nanoparticles within the layer absent unexpected results as the reference uses the language about and doesn’t teach away from using more than 60%, further it would be cheaper to use more filler material within the layer.
The only deficiency of David is that it disclose the use of about 60 wt% of nanoparticles, while the present claims require 70 wt% of nanoparticles.
It is apparent, however, that the instantly claimed amount of 70wt% of nanoparticles and that taught by David are so close to each other that the fact pattern is similar to the one in In re Woodruff , 919 F.2d 1575, USPQ2d 1934 (Fed. Cir. 1990) or Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed.Cir. 1985) where despite a “slight” difference in the ranges the court held that such a difference did not “render the claims patentable” or, alternatively, that “a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough so that one skilled in the art would have expected them to have the same properties”.
In light of the case law cited above and given that there is only a “slight” difference between the amount of nanoparticles disclosed by David and the amount disclosed in the present claims and further given the fact that no criticality is disclosed in the present invention with respect to the amount of nanoparticles, it therefore would have been obvious to one of ordinary skill in the art that the amount of nanoparticles disclosed in the present claims is but an obvious variant of the amounts disclosed in David, and thereby one of ordinary skill in the art would have arrived at the claimed invention.
In an alternative, since the instant specification is silent to unexpected results, the specific amount of nanoparticles is not considered to confer patentability to the claims. As the amount of nanoparticles is a variable that can be modified, among others, by adjusting  the amount of nanoparticles,  the precise amount would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made. As such, without showing unexpected results, the claimed amount cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the amount of nanoparticles in the patterned layer to obtain the desired amount of nanoparticles (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223). 

b.	As to claim 6, David discloses that the nanoparticles are titanium oxide or zirconium oxide which are the same materials of the present invention.  Therefore the index of refraction of the pattern layer will intrinsically be 1.5 to 3 as the material are similar in nature in the same amount.

c.	As to claim 10, David discloses the formation of continuous nano-walls therefore it would have been obvious to form these nano-walls as a continuous periodic pattern.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M POLLEY whose telephone number is (571)270-5734. The examiner can normally be reached Monday through Friday from 8am till 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on 5712721291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER M POLLEY/Primary Examiner, Art Unit 1785